DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
The prior art of record, taken singly or in combination, does not disclose the totality of limitations of claims 1, 9 & 17, when taken in combination with the rest of the claim elements.
To elaborate briefly on the above, this case is a CON of US-16/059,052.  In the above case, the Applicant has received an Allowance, dated 12/24/2019.  So, in the instant case, the Applicant basically took the allowable subject matter of the parent case, analyzed it and re-wrote it in 3 different independent claims and submitted the case as a CON.   Examiner has performed some additional searching, and found some additional prior art, but unfortunately none of it addresses the meat of the invention.   The meat of the invention is that when one deposits a second package, on top of a first package, the resultant process done to second package results in the first package’s bumps being deformed by the tape carrier that it sits thereon.    Additional art that Examiner has found has been added to Notice of References.   The previous best art was already discussed in parent case (see Notice of References in this case and the Notice of Allowability in previous case, dated 12/24/2019; detailed explanation is given there, on how that prior art reads on claims, and why it falls short).   
The only thing that Examiner wishes to discuss is a more detailed explanation of US-2002/0014685, FIGs. 3 & 4.   The above figures show a tape carrier (5/6/8), being applied to bumps 11, and pressed down with a tool 7.  The result, as can be seen in FIG. 4, is a re-shaped bump 11.   This is by far the best reference on Applicant’s claimed invention.  It actually exactly discloses second half of claim 1.  It is also unusable in rejection, because there is no second not by tool 7, but by a second package, located on a “wrong side” (below “package” 1, in FIG. 4).   There is no reasonable grounds for Examiner to argue 1) adding a second package, and 2) use the second package to do de-forming.
Claims 9 & 17, Applicant makes similarly short, but adds a claimed novelty: the fact that the tape carrier is there only temporarily and is afterwards removed.  See the FIG. 4, of the best art?  How the two objects are permanently attached to each other, by using alloy 9?  Well, claims 9 & 17 require it to be there only temporary.  So, again, the reference (despite being the best available), is not actually useable in rejections.   Hence, claims are indicated as allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
01/01/22

/MOUNIR S AMER/Primary Examiner, Art Unit 2894